Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 5/24/2021, in which claims 1-5, 7, 9, 11, 13-15, and 20 are amended, claims 15-17 are canceled, and claims 21-23 are added. Claims 1-14, 18-23 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Response to Arguments
As to claims 1 and 7, applicants submit the following arguments:
“However, transferring data entries to a server to prepare and return an updated template, as described by Hanechak, does not correlate to "communicating, to a service provider, a request to generate a preview object at an instance of the full-functionality version of the application implemented at the service provider by applying the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation," as recited in amended claim 1. Indeed, there is no indication in Hanechak that the "design tools" correspond to a "limited- functionality version of the application," or that the "server" corresponds to a "full- functionality version of the application," as recited in claim 1. … Simply because Hanechak describes that an updated template may be prepared at a server, does not mean that the generation of an updated template is not supported by the downloaded design tool. Rather, the downloaded design tool is capable of generating the updated template (see Hanechak, [0030]), and as such, the downloaded design tool does support functionality to generate an updated template. …Hanechak describes that "the computer system where the updated template 120 image is generated is a design choice of the service provider" (Hanechak, [0030]). Server generation of an updated template is thus based on a design choice of the service provider, not an indication that the downloaded design tools are not capable of updating the template. Therefore, not only does Hanechak fail to teach or suggest the claimed subject matter, but Hanechak also teaches away from…”

The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hanechak does teach “communicating, to a service provider, a request to generate a preview object at an instance of … the application implemented at the service provider by applying the functionality supported by … the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation; receiving, from the service provider, the preview object”.
Hanechak discloses that the system may be configured so that the design tool (limited application) on the user’s UCS 300 cannot update (apply the functionality) the template image preview 120 [See ¶-30]. The text (creation) is transferred to a server 310 (service provider) where the template image preview 120 (preview object) is generated (“request to generate a preview object”) [See ¶-30]. It is also recited that a portion of the design tool (the application implemented at the service provider) resides on the server, which performs the generation of the template image preview 120 [See Claim 27]. Further, it is recited that the system may be configured to generate the template image preview 120 at the UCS 300, or the server 310, but not both as argued by applicants. Thus the configuration of the preview not generated by the UCS 300 and instead performed by the server 310 is described, which teaches the limitation. Furthermore, merely describing that the choice in configuration may be up to the service provider does not teach away from either configuration described, but instead provides alternative configurations wherein a skilled artisan may choose the best configuration 
Campbell does teach “…an instance of the full-functionality version of the application implemented at the service provider …; …supported by the full- functionality version of the application…” (Emphasis added.)
Campbell discloses a system that implements a thin/thick client application (limited-functionality version) while a server (service provider) implements the full implementation of the application (full-functionality version) [See ¶-25].
“there is no indication in Hanechak that a request to generate a preview object is communicated "in response to determining that the functionality is supported by a full-functionality version of the application but not supported by the limited-functionality version of the application," as recited in amended claim 1.”

The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Farrell teaches “in response to determining that the functionality is supported by a full- functionality version of the application but not supported by the limited-functionality version of the application, …”.
Farrell discloses that a solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application (supported by a full- functionality version) and not the entry application [See ¶-51]. The solicitation logic determines that the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. 
Applicant’s arguments dated 5/24/2021 have been fully considered, but they are not deemed to be persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10599299, in view of Farrell et al (US 20130179256 A1 thereafter “Farrell”). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply implementing a system, product, or medium having a computer program for performing the method steps, and omitting/adding steps or elements along with their functions.
As to claim 1, claim 1 of Patent no. 10599299 discloses a method implemented by a computing device comprising: [“a method implemented by at least one computing device comprising:”]
monitoring, by the at least one computing device, interactions by a user with the limited-functionality version of the application to generate or edit a creation, … detecting, based on the interactions with the limited-functionality version of the application, user intent to perform the requested functionality on the creation;”]
…the functionality is supported by a full- functionality version of the application but not supported by the limited-functionality version of the application, [“the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
communicating, to a service provider, a request to generate a preview object at an instance of the full-functionality version of the application implemented at the service provider by applying the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation; [“responsive to the detecting user intent to perform the requested functionality on the creation, communicating, over a network to an application functionality service, a request to apply the requested functionality supported by the full-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation… receiving, over the network from the application functionality service, a preview object generated at the application functionality service”]
receiving, over the network from the application functionality service, a preview object generated at the application functionality service by applying the requested functionality of the full-functionality version of the application to the creation;”]
causing display of the preview object [“causing display of a user interface element comprising the preview object”].
However, claim 1 of Patent no. 10599299 does not teach “in response to determining that the functionality is supported by a full- functionality version”. (Emphasis added.)
On the other hand, Farrell does teach “in response to determining that the functionality is supported by a full- functionality version”. (Emphasis added.)
Farrell discloses that the system may monitor the user interactions (user intent) with the starter program (limited-functionality application) [See ¶-33]. A solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application (supported by a full- functionality version) and not the entry application [See ¶-51]. The solicitation logic determines that the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. The solicitation logic may communicate with the server 108 to receive upgrade information (preview object) [See ¶-39]. In response, the user may be provided with a preview of the upgrade (display of the preview object) [See ¶-55].

Motivation to do so would be to provide user awareness of additional functionality in the full version of an application, and thus improve likelihood that the user will purchase a full version, as taught by Farrell [See ¶-3, 19].
As to claim 2, claims 1-2 of Patent no. 10599299 disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation comprises monitoring interactions by a user with the limited- functionality version of the application to generate or edit the creation, the interactions including a keyword search for the functionality, [Claim 1, “monitoring, by the at least one computing device, interactions by a user with the limited-functionality version of the application to generate or edit a creation, the interactions including a keyword search for a requested functionality”]
and wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Claim 1, “the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
determining that the functionality of the keyword search is not available at the limited-functionality version of the application [Claim 2, “determining that the requested functionality of the keyword search is not available at the limited-functionality version of the application.”].
As to claim 3, claims 1, 3 of Patent no. 10599299 disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation monitoring interactions by a user with the limited-functionality version of the application to generate or edit the creation, the interactions including a gesture for the requested functionality, and [Claim 1, “monitoring, by the at least one computing device, interactions by a user with the limited-functionality version of the application to generate or edit a creation, the interactions including… a gesture for the requested functionality, the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application…”]
wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Claim 1, “the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
determining that the gesture does not correspond to functionalities that are supported by the limited-functionality version of the application [Claim 3, “determining that the gesture does not correspond to functionalities that are supported by the limited-functionality version of the application.”].
As to claim 4, claims 1, 4 of Patent no. 10599299 disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation comprises monitoring interactions by a user with the limited-functionality version of the application to generate or edit the creation, and [Claim 1, monitoring, by the at least one computing device, interactions by a user with the limited-functionality version of the application to generate or edit a creation,”]
wherein determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Claim 1, “the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
determining that the interactions correspond to a pattern of previous user interactions with the limited-functionality version of the application prior to transitioning to use of the full-functionality version of the application [Claim 4, “determining that the interactions correspond to a pattern of previous user interactions with the limited-functionality version of the application prior to transitioning to use of the full-functionality version of the application.”].
As to claim 5, claim 5 of Patent no. 10599299 discloses the method as described in claim 1, wherein the limited- functionality version of the application comprises a mobile application configured to be executed on a mobile device, and wherein the full-functionality version of the application comprises a desktop application configured to be executed on a personal computing device or a laptop computing device [“method as described in claim 1, wherein the limited- functionality version of the application comprises a mobile application configured to be executed on a mobile device, and wherein the full-functionality version of the application comprise a desktop application configured to be executed on a personal computing device or a laptop computing device.”].
As to claim 6, claim 1 of Patent no. 10599299 discloses the method as described in claim 1, wherein the preview object is displayed along with a recommendation to transition the creation to the full-functionality version of the application [“causing display of a user interface element comprising the preview object and a recommendation to transition the creation to the full-functionality version of the application”].
As to claim 7, claim 1 of Patent no. 10599299 discloses the method implemented by a computing device comprising: [“a method implemented by at least one computing device comprising:”]
monitoring, by the computing device, interactions by a user with a limited-functionality version of an application to generate or edit a creation; [“monitoring, by the at least one computing device, interactions by a user with the limited-functionality version of the application to generate or edit a creation,”]
detecting, based on the interactions with the limited-functionality version of the application, user intent to perform a functionality on the creation; [“detecting, based on the interactions with the limited-functionality version of the application, user intent to perform the requested functionality on the creation;”]
…the functionality is supported by a full-functionality version of the application but not supported by the limited-functionality version of the application, [“the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
causing display of a user interface element… [“causing display of a user interface element”]
responsive to the detecting user intent to perform the requested functionality on the creation, communicating, over a network to an application functionality service, a request to apply the requested functionality supported by the full-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation… receiving, over the network from the application functionality service, a preview object generated at the application functionality service”].
However, claim 1 of Patent no. 10599299 does not teach “responsive to determining that the functionality is supported by a full-functionality version…to purchase a full-functionality version of the application; and responsive to receiving a selection of the user interface element to purchase the full-functionality version of the application, initiating a purchase of the full- functionality version of the application….” (Emphasis added.)
On the other hand, Farrell does teach “responsive to determining that the functionality is supported by a full-functionality version…to purchase a full-functionality version of the application; and responsive to receiving a selection of the user interface element to purchase the full-functionality version of the application, initiating a purchase of the full- functionality version of the application….” (Emphasis added.)
selection of the user interface element to purchase") in step 444, the transaction is performed (“initiating a purchase”) in step 446, as shown in Fig 4B [See ¶-56].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of Patent no. 10599299 to incorporate the teachings of Farrell’s upgrade purchase.
Motivation to do so would be to allow a user to achieve maximum productivity and usefulness of the application, as taught by Farrell [See ¶-19]. Additional motivation to do so would be to provide user awareness of additional functionality in the full version of an application, and thus improve likelihood that the user will purchase a full version, as taught by Farrell [See ¶-3, 19].
As to claim 8, claim 1 of Patent no. 10599299 discloses the method as described in claim 7, wherein the interactions include a keyword search for a requested functionality [“the interactions including a keyword search for a requested functionality”].
As to claim 9, claims 1 and 2 of Patent no. 10599299 discloses the method as described in claim 8, wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Claim 1, “the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
determining that the functionality of the keyword search is not available at the limited-functionality version of the application [Claim 2, “wherein the detecting user intent to perform the requested functionality on the creation comprises determining that the requested functionality of the keyword search is not available at the limited-functionality version of the application.”].
As to claim 10, claim 2 of Patent no. 10599299 discloses the method as described in claim 7, wherein the interactions include a gesture for the requested functionality [“the interactions including … a gesture for the requested functionality”].
As to claim 11, claims 1 and 3 of Patent no. 10599299 discloses the method as described in claim 10, wherein that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Claim 1, “the requested functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;”]
wherein the detecting user intent to perform the requested functionality on the creation comprises determining that the gesture does not correspond to functionalities that are supported by the limited-functionality version of the application”].
As to claim 12, claim 5 of Patent no. 10599299 discloses the method as described in claim 7, wherein the limited-functionality version of the application comprises a mobile application configured to be executed on a mobile device [“wherein the limited-functionality version of the application comprises a mobile application configured to be executed on a mobile device”].
As to claim 13, claim 5 of Patent no. 10599299 discloses the method as described in claim 7, wherein the full-functionality version of the application comprises a desktop application configured to be executed on a personal computing device or a laptop computing device [“wherein the full-functionality version of the application comprise a desktop application configured to be executed on a personal computing device or a laptop computing device.”].
Claims 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 10599299, in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply implementing a system, product, or medium having a computer program for performing the method steps, and omitting/adding steps or elements along with their functions.
As to claim 14, claim 8 of Patent no. 10599299 discloses the system comprising: at least a memory and a processor to perform operations comprising: receiving, from a limited-functionality version of an application, a request to generate a preview object at an instance of a full-functionality version of the application … by applying a functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to a creation generated using the limited-functionality version of the application; [“receiving, from a limited-functionality version of the application, a request to apply a functionality supported by the full-functionality version of the application to a creation generated using the limited-functionality version of the application,… the functionality not supported by the limited-functionality version of the application; … communicating, to the limited-functionality version of the application, a response that includes the preview object”]
the request including the creation and generated in response to detecting, by the limited-functionality version of the application, user input indicating an intent to perform the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application; [“a request to apply a functionality supported by the full-functionality version of the application to a creation generated using the limited-functionality version of the application, the request including the creation and generated in response to detecting, by the limited-functionality version of the application, user intent to perform the functionality on the creation, the functionality not supported by the limited-functionality version of the application;”]
generating, by the instance of the full-functionality version of the application …, the preview object by applying the requested functionality to the creation; and [“generating, by accessing the full-functionality version of the application, a preview object by applying the requested functionality to the creation using the full functionality version of the application; and”]
communicating, to the limited-functionality version of the application, a response that includes the preview object and an indication that the requested functionality is supported by the full-functionality version of the application [“communicating, to the limited-functionality version of the application, a response that includes the preview object and an indication that the requested functionality is supported by the full-functionality version of the application.”].
However, claim 8 of Patent no. 10599299 does not teach “a full-functionality version of the application implemented at a service provider … the full-functionality version of the application implemented at the service provider…” (Emphasis added.)
On the other hand, Campbell does teach “a full-functionality version of the application implemented at a service provider … the full-functionality version of the application implemented at the service provider…” (Emphasis added.)
Campbell discloses a system that implements a thin/thick client application (limited-functionality version) while a server (service provider) implements the full implementation of the application (full-functionality version) [See ¶-25].

Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Campbell discloses that the full application may be on a client, presenter client, or a server. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the client or presenter client. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Campbell's full server implementation would have predictably resulted in reducing the amount of resources needed by clients to perform actions.
As to claim 18, claim 9 of Patent no. 10599299 discloses the system as described in claim 14, wherein the request includes one or more gestures or user inputs invoked at the limited-functionality version of the application [“wherein the request includes one or more gestures or user inputs invoked at the limited-functionality version of the application”].
As to claim 19, claim 9 of Patent no. 10599299 discloses the system as described in claim 18, wherein the operations further comprise determining that the functionality is supported by the full-functionality version of the application by searching a functionality database to locate a functionality that is associated with the one or more gestures or user inputs [“wherein the determining that the functionality is supported by the full-functionality version of the application comprises searching a functionality database to locate a functionality that is associated with the one or more gestures or user inputs.”].
As to claim 20, claim 10 of Patent no. 10599299 discloses the system as described in claim 18, wherein the one or more gestures or user inputs are mapped to different functionalities depending on a state of the limited-functionality version of the application, and wherein the operations further comprise determining the functionality based at least in part on the state of the limited-functionality version of the application when the one or more gestures or user inputs are received [“wherein the one or more gestures or user inputs are mapped to different functionalities depending on a state of the limited-functionality version of the application, and wherein the method further comprises determining the functionality based at least in part on the state of the limited-functionality version of the application when the one or more gestures or user inputs are received”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-7, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell").
As to claim 1, Farrell discloses a method implemented by a computing device comprising: detecting, by a limited-functionality version of an application implemented at the computing device, user input indicating an intent to perform a functionality on a creation generated using the limited-functionality version of the application; [The system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]. The system determines that a user is requesting functionality (intent) available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. Since the user is working on a document [¶-47], a person having ordinary skill in the art would understand that these may be functions that the user intends to perform (indicating an intent) on the determined document (creation) that the user is working on. A solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”]
in response to determining that the functionality is supported by a full- functionality version of the application but not supported by the limited-functionality likelihood that a user will upgrade”. The user may be provided with a preview of the upgrade (display of the preview object) [See ¶-55]].
However, Farrell does not teach “communicating, to a service provider, a request to generate a preview object at an instance of the full-functionality version of the application implemented at the service provider by applying the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation; receiving, from the service provider, the preview object”.
On the other hand, Hanechak does teach “communicating, to a service provider, a request to generate a preview object at an instance of … the application implemented at the service provider by applying the functionality supported by … the application but not supported by the limited-functionality version of the application to the creation 
Hanechak discloses that a user provides text input to a design tool (limited application) residing on the user's computer 300 in step 601 as shown in Fig 6 [See ¶-30, 32]. The user selects a preview button (user intent) [See ¶-30, 32]. The system may be configured so that the design tool (limited application) on the user’s UCS 300 cannot update (apply the functionality) the template image preview 120 [See ¶-30]. The text (creation) is transferred to a server 310 (service provider) where the template image preview 120 (preview object) is generated (“request to generate a preview object”) [See ¶-30]. It is also recited that a portion of the design tool (the application implemented at the service provider) resides on the server, which performs the generation of the template image preview 120 [See Claim 27]. Further, it is recited that the system may be configured to generate the template image preview 120 at the UCS 300, or the server 310, but not both as argued by applicants. Thus the configuration of the preview not generated by the UCS 300 and instead performed by the server 310 is described, which teaches the limitation. Furthermore, merely describing that the choice in configuration may be up to the service provider does not teach away from either configuration described, but instead provides alternative configurations wherein a skilled artisan may choose the best configuration for the situation. Providing alternative configurations is simply a choice for a skilled artisan, and not discouragement of either configuration. The template image preview 120 is generated and returned to the UCS 300 for display [See ¶-30, 34].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hanechak’s template preview would have predictably resulted in reducing the amount of resources used on the user’s device. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Hanechak discloses that the preview may be generated using the design tools, or on the server [See ¶-30]. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the design tools.
However, Farrell, and Hanechak do not teach “…an instance of the full-functionality version of the application implemented at the service provider …; …supported by the full- functionality version of the application…” (Emphasis added.)
On the other hand, Campbell does teach “…an instance of the full-functionality version of the application implemented at the service provider …; …supported by the full- functionality version of the application…” (Emphasis added.)
Campbell discloses a system that implements a thin/thick client application (limited-functionality version) while a server (service provider) implements the full implementation of the application (full-functionality version) [See ¶-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, and 
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Campbell discloses that the full application may be on a client, presenter client, or a server. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the client or presenter client [See ¶-25]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Campbell's full server implementation would have predictably resulted in reducing the amount of resources needed by clients to perform actions.
[Examiner's note: The limitation "to generate or edit" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "edit" teaches the entire limitation]
As to claim 4, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation comprises monitoring interactions by a user with the limited-functionality version of the application to …edit the creation, and [Farrell, The system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]. The system determines that a user is requesting functionality (intent) available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. Since the user is working on a document [¶-user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”]
wherein determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises [Farrell, The solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”.]
determining that the interactions correspond to a pattern of previous user interactions with the limited-functionality version of the application prior to transitioning to use of the full-functionality version of the application [Farrell, Information from various users may be used to determine that the user’s interaction pattern (“interactions by a user”) is likely to lead to an upgrade ("transitioning to use of the full-functionality version of the application") [See ¶-37]. This is based on collected information on patterns pattern of previous user interactions”) [See ¶-37]].
As to claim 5, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the limited-functionality version of the application comprises a mobile application configured to be executed on a mobile device, … [Farrell, a system which may include a smart phone (mobile device), or tablet (mobile device), and a laptop (laptop computing device) which may execute any of the loaded applications [See ¶-23]. The applications may be executed on a smart phone, tablet (respectively mobile devices), or a laptop (laptop computing device) [See ¶-66]].
Farrell, Hanechak, and Campbell do not explicitly teach “…wherein the full-functionality version of the application comprises a desktop application configured to be executed on a personal computing device or a laptop computing device.”
However, Farrell discloses a system which may include a smart phone (mobile device), or tablet (mobile device), and a laptop (laptop computing device) which may execute any of the loaded applications [See ¶-23]. The applications may be executed on a smart phone, tablet (respectively mobile devices), or a laptop (laptop computing device/personal computing device) [See ¶-66]. It would be obvious that the user could install the full version on a laptop device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s full application to incorporate be installed on a laptop.
Motivation to do so would be to use the full/paid version on a larger screen and thus be more productive.
As to claim 6, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the preview object is displayed [Hanechak, The template image preview 120 is generated and returned to the UCS 300 for display [See ¶-30, 34]]
along with a recommendation to transition the creation to the full-functionality version of the application [Farrell, Once the system has determined that the user needs a full or upgraded application, the system may present the solicitation (recommendation to transition) [See ¶-51-52]. The user may be provided with a preview of the upgrade [See ¶-55]].
As to claim 7, Farrell discloses a method implemented by a computing device comprising: monitoring, by the computing device, interactions by a user with a limited-functionality version of an application to generate or edit a creation; [The system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]]
detecting, based on the interactions with the limited-functionality version of the application, user intent to perform a functionality on the creation; [The system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]. The system determines that a user is requesting functionality (intent) available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. Since the user is working on a document [¶-47], a person having ordinary skill in the art would understand that these may be functions that the user intends to perform (indicating an intent) on the determined document (creation) that the user is working on. The solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to likelihood that a user will upgrade”]
responsive to determining that the functionality is supported by a full-functionality version of the application but not supported by the limited-functionality version of the application, causing display of a user interface element to purchase the full- functionality version of the application; and [The solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application (supported by a full- functionality version) and not the entry application [See ¶-51]. The solicitation logic determines that the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. The solicitation logic may communicate with the server 108 to receive upgrade information (preview object) [See ¶-39]. The user is informed of the upgrade terms, including price and method of transaction (“user interface element to purchase…”) [See ¶-55]]
responsive to receiving a selection of the user interface element to purchase the full-functionality version of the application, initiating a purchase of the full- functionality version of the application … [If the user accepts ("selection of the user interface element to purchase") in step 444, the transaction is performed (initiating a purchase) in step 446, as shown in Fig 4B [See ¶-56]].
However, Farrell does not teach “communicating, to a service provider, a request to apply the functionality supported by the full-functionality version of the application but 
On the other hand, Hanechak does teach “communicating, to a service provider, a request to apply the functionality supported by … the application but not supported by the limited-functionality version of the application to the creation at an instance of … the application implemented at the service provider, the request including the creation.”
Hanechak discloses that a user provides text input to a design tool (limited application) residing on the user's computer 300 in step 601 as shown in Fig 6 [See ¶-30, 32]. The user selects a preview button (user intent) [See ¶-30, 32]. The system may be configured so that the design tool (limited application) on the user’s UCS 300 cannot update (apply the functionality) the template image preview 120 [See ¶-30]. The text (creation) is transferred to a server 310 (service provider) where the template image preview 120 (preview object) is generated (“request to generate a preview object”) [See ¶-30]. It is also recited that a portion of the design tool (the application implemented at the service provider) resides on the server, which performs the generation of the template image preview 120 [See Claim 27]. Further, it is recited that the system may be configured to generate the template image preview 120 at the UCS 300, or the server 310, but not both as argued by applicants. Thus the configuration of the preview not generated by the UCS 300 and instead performed by the server 310 is described, which teaches the limitation. Furthermore, merely describing that the choice in configuration may be up to the service provider does not teach away from either configuration described, but instead provides alternative configurations wherein a skilled 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading to incorporate the teachings of Hanechak’s template preview.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hanechak’s template preview would have predictably resulted in reducing the amount of resources used on the user’s device. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Hanechak discloses that the preview may be generated using the design tools, or on the server [See ¶-30]. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the design tools.
However, Farrell, and Hanechak do not teach “…supported by the full- functionality version of the application … an instance of the full-functionality version of the application implemented at the service provider… ” (Emphasis added.)
On the other hand, Campbell does teach “…supported by the full- functionality version of the application … an instance of the full-functionality version of the application implemented at the service provider… ” (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, and Hanechak’s template preview to incorporate the teachings of Campbell's full server implementation.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Campbell discloses that the full application may be on a client, presenter client, or a server. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the client or presenter client [See ¶-25]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Campbell's full server implementation would have predictably resulted in reducing the amount of resources needed by clients to perform actions.
As to claim 12, Farrell, Hanechak, and Campbell disclose the method as described in claim 7, wherein the limited- functionality version of the application comprises a mobile application configured to be executed on a mobile device [Farrell, a system which may include a smart phone (mobile device), or tablet (mobile device), and a laptop (laptop computing device) which may execute any of the loaded applications 
As to claim 13, Farrell, Hanechak, and Campbell disclose the method as described in claim 7, wherein the full-functionality version of the application comprises a desktop application configured to be executed on a personal computing device or a laptop computing device [Farrell, a system which may include a laptop (laptop computing device/personal computing device) which may execute any of the loaded applications [See ¶-23]. The full application may be executed on a laptop (laptop computing device) [See ¶-66]].
As to claim 22, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the preview object includes the creation as modified by applying the requested functionality to the creation and remaining in a format of the creation [Hanechak, The template image preview 120 is generated at the server 310 managed by a service provider [See ¶-28, 30]. The template image preview 120 is returned to the UCS 300 for display in the design tools (limited application) [See ¶-28, 30, 34]. The markup language document is sent to the server, updated based on the template by the server, and transferred back to the user’s computer [See Claim 27]. Thus the markup language document (format) is maintained as a markup language document (“remaining in a format of the creation”)].
Claims 2, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Bala (US 20070276728 A1).
Examiner's note: The limitation "generate or edit the creation" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "edit the creation" teaches the entire limitation]
As to claim 2, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation comprises monitoring interactions by a user with the limited- functionality version of the application to … edit the creation, the interactions including a keyword search for the functionality, and [Farrell, The system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]. The system determines that a user is requesting functionality (intent) available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. Since the user is working on a document [¶-47], a person having ordinary skill in the art would understand that these may be functions that the user intends to perform (indicating an intent) on the determined document (creation) that the user is working on. The solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”]
wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises… [Farrell, The solicitation to upgrade is only performed when the user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”].
However, Farrell, Hanechak, and Campbell do not disclose “determining that the functionality of the keyword search is not available at the limited-functionality version of the application.”
On the other hand, Bala does teach “determining that the functionality of the keyword search is not available at the limited-functionality version of the application.”
Bala discloses a user may search for a command (edit) using text input (keywords) in an application (limited-functionality) [See ¶-56, 84]. The system may determine a function may be performed by an additional application (full-functionality) with the function [See ¶-84-85]. A person having ordinary skill in the art would understand that the system determines functionality supported by an application, and those which are not supported in order to effectively provide an accurate command search and to upsell the user with a new application. This is supported by the disclosure that in order to support the search function, a good record of application commands is stored and used [See ¶-79-80].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, Hanechak’s template preview, and Campbell's full server implementation to incorporate the teachings of Bala’s command availability search.

As to claim 8, Farrell, Hanechak, and Campbell do not disclose “wherein the interactions include a keyword search for a requested functionality.”
On the other hand, Bala does teach “wherein the interactions include a keyword search for a requested functionality.”
Bala discloses a user may search for a command using text input (keywords) in an application (limited-functionality) [See ¶-56, 84]. The system may determine a function that may be performed by an additional application (full-functionality) with the function [84-85]. A person having ordinary skill in the art would understand that the system determines functionality supported by an application, and those which are not supported in order to effectively provide an accurate command search and to upsell the user with a new application. This is supported by the disclosure that in order to support the search function, a good record of application commands is stored and used [79-80].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, Hanechak’s template preview, and Campbell's full server implementation to incorporate the teachings of Bala’s command availability search.
Motivation to do so would be to support a better searchable record of commands and allow advertisers to leverage the record to find commands for advertising purposes, 
As to claim 9, Farrell, Hanechak, Campbell, and Bala disclose the method as described in claim 8, wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application [Farrell, The solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”]
comprises determining that the functionality of the keyword search is not available at the limited-functionality version of the application [Bala, a user may search for a command using text input (keywords) in an application (limited-functionality) [See ¶-56, 84]. The system may determine a function that may be performed by an additional application (full-functionality) with the function [84-85]. A person having ordinary skill in the art would understand that the system determines functionality supported by an application, and those which are not supported in order to effectively provide an accurate command search and to upsell the user with a new application].
Claims 3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Fleizach et al (US 20140165000 A1 thereafter “Fleizach”).
[Examiner's note: The limitation "generate or edit the creation" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "edit the creation" teaches the entire limitation]
As to claim 3, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, wherein the detecting user input indicating the intent to perform the functionality on the creation comprises monitoring interactions by a user with the limited-functionality version of the application to … edit the creation, … [Farrell, The system may monitor the user interactions (user intent) with the starter program (limited-functionality application) [See ¶-33]. The system determines that a user is requesting functionality available only in a full application, and not on the starter program [See ¶-51]] 
wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application comprises… [Farrell, The solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”].
However, Farrell, Hanechak, and Campbell do not teach “…the interactions including a gesture for the requested functionality, and … comprises determining that 
On the other hand, Fleizach does teach “…the interactions including a gesture for the requested functionality, and … comprises determining that the gesture does not correspond to functionalities that are supported by the limited-functionality version of the application.”
Fleizach discloses that a user may provide a gesture input to interface objects 504-1 through 504-7 (functionalities) that have been restricted (not supported) by an application in a restricted mode (limited-functionality application) [See ¶-187].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, Hanechak’s template preview, and Campbell's full server implementation to incorporate the teachings of Fleizach’s touch functionality restriction.
Motivation to do so would be to configure a device for a kiosk mode, or to prevent young children or persons with cognitive impairment from accessing certain functions, as taught by Fleizach [See ¶-4].
As to claim 10, Farrell, Hanechak, and Campbell do not disclose “wherein the interactions include a gesture for the requested functionality.”
On the other hand, Fleizach does teach “wherein the interactions include a gesture for the requested functionality.”
Fleizach discloses a user may provide a gesture input to interface objects 504-1 through 504-7 (functionalities) that have been restricted (not supported) by an application in a restricted mode (limited-functionality application) [See ¶-187].

Motivation to do so would be to configure a device for a kiosk mode, or to prevent young children or persons with cognitive impairment from accessing certain functions, as taught by Fleizach [See ¶-4].
As to claim 11, Farrell, Hanechak, Campbell, and Fleizach disclose the method as described in claim 10, wherein the determining that the functionality is supported by the full-functionality version of the application but not supported by the limited-functionality version of the application [Farrell, The solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”]
comprises determining that the gesture does not correspond to functionalities that are supported by the limited- functionality version of the application [Fleizach, a user may provide a gesture input to interface objects 504-1 through 504-7 (functionalities) that have been restricted (not supported) by an application in a restricted mode (limited-functionality application) [See ¶-187]].
Claims 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Farrell et al (US 20130179256 A1 thereafter “Farrell”).
As to claim 14, Hanechak discloses a system comprising: at least a memory and a processor to perform operations comprising: [Server 310 (system) includes a memory 311 [See ¶-29]. A skilled artisan would understand that a server includes a processor as well]
receiving, from a limited-functionality version of an application, a request to generate a preview object at an instance of … the application implemented at a service provider by applying a functionality supported by … the application but not supported by the limited-functionality version of the application to a creation generated using the limited- functionality version of the application, the request including the creation and … [a user provides text input to a design tool (limited application) residing on the user's computer 300 in step 601 as shown in Fig 6 [See ¶-30, 32]. The user selects a preview button (user intent) [See ¶-30, 32]. The system may be configured so that the design tool (limited application) on the user’s UCS 300 cannot update (apply the functionality) the template image preview 120 [See ¶-30]. The text (creation) is transferred to a server 310 (service provider) where the template image preview 120 (preview object) is generated (“request to generate a preview object”) [See ¶-30]. It is also recited that a portion of the design tool (the application implemented at the service provider) resides on the server, which performs the generation of the template image preview 120 [See Claim 27]. Further, it is recited that the system may be configured to generate the template image preview 120 at the UCS 300, or the server 310, but not both as argued by applicants. Thus the configuration of the preview not generated by the UCS 300 and 
generated in response to detecting, by the limited-functionality version of the application, user input … [The user selects a preview button (user intent) in order to request a preview of the template [See ¶-30, 32]]
generating, by the instance of … the application implemented at the service provider, the preview object by applying the requested functionality to the creation; and communicating, to the limited-functionality version of the application, a response that includes the preview object [The template image preview 120 is generated at the server 310 managed by a service provider [See ¶-28, 30]. The template image preview 120 (preview object) is returned to the UCS 300 for display in the design tools (limited application) [See ¶-28, 30, 34]].
However, Hanechak does not teach “an instance of a full-functionality version of the application implemented at a service provider… indicating an intent to perform the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application; … and an indication that the requested functionality is supported by the full-functionality version of the application.” (Emphasis added.)
a full-functionality version of the application implemented at a service provider…”. (Emphasis added.)
Campbell discloses a system that implements a thin/thick client application (limited-functionality version) while a server (service provider) implements the full implementation of the application (full-functionality version) [See ¶-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hanechak’s template preview to incorporate the teachings of Campbell's full server implementation.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Campbell discloses that the full application may be on a client, presenter client, or a server. A skilled artisan would have had a reasonable expectation of success in utilizing the server, rather than the client or presenter client [See ¶-25]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Campbell's full server implementation would have predictably resulted in reducing the amount of resources needed by clients to perform actions.
However, Hanechak, and Campbell do not teach “… indicating an intent to perform the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application; … and an indication that the requested functionality is supported by the full-functionality version of the application.”

Farrell discloses that the system may monitor the user interactions (user input) with the starter program (limited-functionality application) [See ¶-33]. The solicitation to upgrade is only performed when the functionality that the user is requesting is found to be only available in the full version of the application (supported by a full- functionality version) and not the entry application [See ¶-51]. The solicitation logic determines that the functionality that the user is requesting is found to be only available in the full version of the application [See ¶-51]. The solicitation logic may communicate with the server 108 to receive upgrade information (preview object) [See ¶-39]. Since the user is working on a document [¶-47], a person having ordinary skill in the art would understand that these may be functions that the user intends to perform (indicating an intent) on the determined document (creation) that the user is working on. The solicitation to upgrade is only performed when the functionality that the user is requesting (“user intent to perform a function”) is found to be only available in the full version of the application [See ¶-51]. Additionally, since the functionality cannot be performed without the full version, the requested functionality is an intent for the user to perform it and not a mere command, nor merely a “likelihood that a user will upgrade”. The user may be provided with a preview of the upgrade (display of the preview object) [See ¶-55].

Motivation to do so would be to allow a user to achieve maximum productivity and usefulness of the application, as taught by Farrell [See ¶-19].
[Examiner's note: The limitation "one or more gestures or user inputs" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "user inputs" teaches the entire limitation]
As to claim 18, Hanechak, Campbell, and Farrell disclose the system as described in claim 14, wherein the request includes … user inputs invoked at the limited-functionality version of the application [Farrell, The solicitation logic which analyzes the user interactions can be located on a server [See ¶-32]. Thus it would have been obvious to transmit a request with the user interaction for the functionality supported by the full-functionality version, and return to the starter application the information of the availability of the function on the full version].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of in view of Bala (US 20070276728 A1).
Examiner's note: The limitation "one or more gestures or user inputs" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "user inputs" teaches the entire limitation]
As to claim 19, Hanechak, Campbell, and Farrell do not disclose “wherein the operations further comprise determining that the functionality is supported by the full-functionality version of the application by searching a functionality database to locate a functionality that is associated with the … user inputs.”
On the other hand, Bala does teach “wherein the operations further comprise determining that the functionality is supported by the full-functionality version of the application by searching a functionality database to locate a functionality that is associated with the … user inputs.”
Bala discloses a user may search for a command (functionality) using text input (user inputs) in an application (limited-functionality) [See ¶-56, 84]. The system may determine a function may be performed by an additional application (full-functionality) with the function [84-85]. The determination is performed using a command store 559 (functionality database) [See ¶-64, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hanechak’s template preview, Campbell's full server implementation, and Farrell’s application upgrading to incorporate the teachings of Bala’s command availability search.
Motivation to do so would be to support a better searchable record of commands and allow advertisers to leverage the record to find commands for advertising purposes, 
[Examiner's note: The limitation "one or more gestures or user inputs" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "user inputs" teaches the entire limitation]
As to claim 20, Hanechak, Campbell, and Farrell do not disclose “wherein the … user inputs are mapped to different functionalities depending on a state of the limited-functionality version of the application, and wherein the operations further comprises determining the functionality based at least in part on the state of the limited-functionality version of the application when the … user inputs are received.”
On the other hand, Bala does teach “wherein the … user inputs are mapped to different functionalities depending on a state of the limited-functionality version of the application, and wherein the operations further comprises determining the functionality based at least in part on the state of the limited-functionality version of the application when the … user inputs are received.”
Bala discloses that the determination of the command (functionalities) that is being searched for uses the context (state) of the application (limited-functionality) [See ¶-68]. Such context includes content displayed and features present on the current page (respectively states) of the application [See ¶-63, 68]. A skilled artisan would understand that context is current to the time of searching/determination of the command.

Motivation to do so would be to support a better searchable record of commands and allow advertisers to leverage the record to find commands for advertising purposes, as taught by Bala [See ¶-79-80]. Additional motivation would be to allow a developer to identify features that users want that are not currently supported by the application and thus increase opportunities for advertising, as taught by Bala [See ¶-82].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Erman et al (US 20110307354 A1 thereafter “Erman”).
As to claim 21, Farrell, Hanechak, and Campbell disclose the method as described in claim 1, further comprising causing display of a user interface element selectable to purchase the full-functionality version of the application… [Farrell, The system determines that a user is requesting functionality available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. The user is informed of the upgrade terms, including price and method of transaction (“user interface element to purchase…”) [See ¶-55]].

On the other hand, Erman does teach “… responsive to determining that a user associated with the user input indicating the intent to perform the functionality does not own the full- functionality version of the application.”
Erman disclose that when a user has purchased an application from a list of recommended applications, a new list is requested [See ¶-47]. Thus a skilled artisan would understand that the application would still be recommended if it has not been purchased.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Farrell’s application upgrading, Hanechak’s template preview, and Campbell's full server implementation to incorporate the teachings of Erman’s recommended app refresh.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Erman’s recommended app refresh would have predictably resulted in avoiding the recommendation of an app that has already been purchased, thus improving the recommendation and likelihood that a user will purchase a license.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hanechak et al (US 20100131839 A1 thereafter "Hanechak"), in view of Campbell et al (US 20140372906 A1 thereafter "Campbell"), in view of Farrell et al (US 20130179256 A1 thereafter “Farrell”), in view of Erman et al (US 20110307354 A1 thereafter “Erman”).
As to claim 23, Hanechak, Campbell, and Farrell disclose the system as described in claim 14, wherein the operations further comprise causing display, at the limited-functionality version of the application, of a user interface element selectable to purchase the full-functionality version of the application… [Farrell, The system determines that a user is requesting functionality available only in a full application, and not on the starter program (limited-functionality version) [See ¶-51]. The user is informed of the upgrade terms, including price and method of transaction (“user interface element to purchase…”) [See ¶-55]].
However, Hanechak, Campbell, and Farrell do not disclose “… responsive to determining that a user associated with the user input indicating the intent to perform the functionality does not own the full-functionality version of the application.”
On the other hand, Erman does teach “… responsive to determining that a user associated with the user input indicating the intent to perform the functionality does not own the full-functionality version of the application.”
Erman disclose that when a user has purchased an application from a list of recommended applications, a new list is requested [See ¶-47]. Thus a skilled artisan would understand that the application would still be recommended if it has not been purchased.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hanechak’s template preview, 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Erman’s recommended app refresh would have predictably resulted in avoiding the recommendation of an app that has already been purchased, thus improving the recommendation and likelihood that a user will purchase a license.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERTO BORJA/Primary Examiner, Art Unit 2173